330 F.2d 240
Julius Dwaine PERRY, Sr., Appellant,v.George BAMMAR, Officer, Raymond W. May, Warden, The UnitedStates of America, Appellees.
No. 19028.
United States Court of Appeals Ninth Circuit.
April 2, 1964, Certiorari Denied May 4, 1964, See 84 S.Ct.1223.

Julius Dwaine Perry, Sr., in pro. per.
Francis C. Whelan, U.S. Atty., Donald A. Fareed, Asst. U.S. Atty., Chief of Civil Section; and James R. Dooley, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before BARNES, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM.


1
Appellant appeals from a nonappealable order, namely, a dismissal of one defendant, the United States of America, in an action for slander (mislabeled an action for libel) upon the grounds the complaint failed to state a claim upon which relief can be granted, and for lack of jurisdiction.


2
Additionally, it is clear that the plaintiff has sued in the wrong forum.


3
Affirmed.